Citation Nr: 0906479	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  02-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for chronic residuals 
of syphilis.

4.  Entitlement to an increased (compensable) rating for 
postoperative right inguinal hernioplasty.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim for service 
connection for a left shoulder disability, denied his service 
connection claims for residuals of syphilis and a right 
shoulder disability, and denied his claim for a compensable 
evaluation for postoperative right inguinal hernioplasty.

In an August 2004 decision, the Board denied the Veteran's 
claims.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Memorandum Decision, the Court, in a January 
2007 Order, vacated the August 2004 decision and remanded the 
appeal to the Board.

In September 2007, the Board remanded the claims for further 
procedural development.  The case has since returned to the 
Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The increased rating claim for postoperative residuals of 
right inguinal hernioplasty is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A March 1962 RO decision denied service connection for a 
left shoulder disability; the Veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

2.  The Veteran petitioned to reopen his previously denied 
service connection claim for a left shoulder disability prior 
to August 29, 2001.

3.  Evidence received since the March 1962 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.

4.  The Veteran does not currently have a left shoulder 
disability that is related to active service or to a service- 
connected disability.

5.  The Veteran does not currently have a right shoulder 
disability that is related to active service.

6.  The Veteran does not currently have residuals of syphilis 
that are related to active service.


CONCLUSIONS OF LAW

1.  The March 1962 RO decision denying service connection for 
a left shoulder disability is final.  38 U.S.C. § 4005 
(1958); 38 C.F.R. § 3.104 (1956, Supp. 1962); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008). 

2.  New and material evidence has been received subsequent to 
the March 1962 RO decision, and therefore the service 
connection claim for a left shoulder disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  A chronic left shoulder disability was not incurred in or 
aggravated during active service, is not proximately due to 
the result of service-connected disability, and the service 
incurrence of arthritis may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4. A chronic right shoulder disability was not incurred in or 
aggravated by active service, and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

5.  Chronic residuals of syphilis were not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, a letter sent to the Veteran in January 2008 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also advised as to how disability 
ratings and effective dates are assigned.  Thereafter, the 
claims were readjudicated by a November 2008 supplemental 
statement of the case.  Thus, the Board concludes that the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, and private medical 
evidence.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence Claim

The Veteran is seeking to reopen a previously denied service 
connection claim for a left shoulder disability.  The Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by reopening his service connection claim for a left shoulder 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


A March 1962 RO decision denied service connection for a left 
shoulder disability on the basis that there were no residuals 
of inservice sprained left shoulder.  The Veteran did not 
file a timely appeal following appropriate notice, and that 
decision became final.  38 U.S.C. § 4005 (1958); 38 C.F.R. 
§ 3.104 (1956, Supp. 1962); currently, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008). 

Subsequently, the Veteran sought to reopen his previously 
denied service connection claim for a left shoulder 
disability.  The Board notes that the regulation regarding 
new and material evidence was amended.  See 38 C.F.R. § 
3.156(a) (2002).  This amendment applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Since the Veteran sought to reopen his previously 
denied service connection claim prior to August 2001, the 
amended regulation does not apply.6

Here, new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The evidence submitted subsequent to the March 1962 RO 
decision includes testimony of the Veteran indicating that he 
did not injure his left shoulder during service, but rather 
injured his right shoulder.  He now asserts that he has left 
shoulder disability that is proximately due to and the result 
of his right shoulder disability.  A September 1976 VA 
treatment record reflects that the Veteran reported recurring 
subluxations and popping of the left shoulder. The 
impressions included possible subluxation versus rotator cuff 
impingement.  The report of a September 1985 VA examination 
reflects diagnoses that include chronic anterior dislocation 
of the left shoulder with degenerative changes.

This evidence is new because it was not of record at the time 
of the March 1962 RO decision and because it now reflects 
that the Veteran does have disability of the left shoulder.  
This evidence is also material because it may contribute to a 
more complete picture of the circumstances relating to the 
onset of the Veteran's left shoulder disability.  
Consequently, since the evidence is both new and material, 
the Veteran's claim for service connection for a left 
shoulder disability must be reopened.

III.  Service Connection

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally the veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Disability that is 
chronically worsened by service-connected disability shall be 
service connected. See Allen v. Brown, 7 Vet. App. 439 
(1995).

A Veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of entry examination. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b). That presumption can be rebutted by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by service. See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A Veteran who served during a period of 
war, as the Veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 U.S.C. 
§ 1111 (West 2002). Where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service and was not aggravated during service, the 
presumption of soundness does not attach.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

a.  Right and Left Shoulders

Service treatment records are silent for complaint, finding, 
or treatment with respect to any right shoulder disability.  
On February 11, 1954, the Veteran was seen with complaints of 
left shoulder pain.  He was seen again the next day for a 
sprained left shoulder.  In March 1954, he was seen for a 
strained shoulder, and in June 1954 the diagnosis was 
sprained left shoulder.  The remaining service treatment 
records are silent for complaint, finding, or treatment with 
respect to any right or left shoulder disability.  The report 
of the Veteran's September 1954 service separation 
examination does not reflect any pertinent abnormality.

The report of a May 1957 VA orthopedic examination reflects a 
diagnosis of history of recurrent dislocation of the left 
shoulder.  X-rays of the left and right shoulders revealed no 
abnormality.

An October 1963 VA orthopedic examination report reflects 
that the Veteran reported a history of recurrent dislocation 
of the left shoulder; the diagnosis was no significant 
orthopedic defect.

As noted previously reports of September 1985 VA examination 
and X-ray reflect that the Veteran had degenerative changes 
of the left shoulder.  The diagnoses included chronic 
anterior dislocation of the left shoulder with degenerative 
changes.

An April 2000 VA treatment record reflects an impression of 
degenerative joint disease of the right shoulder.

An August 2001 VA examination report reflects that the 
Veteran did not complain of left shoulder strain, but 
reported right shoulder strain.  The diagnoses included right 
shoulder pain probably secondary to torn rotator cuff, and 
that it was as likely as not that the right shoulder 
condition was secondary to the injury the Veteran had in the 
military.

On review, the Board finds that service connection for 
disabilities of the right and left shoulders is not 
warranted.  The competent medical evidence shows that the 
Veteran did not have arthritis of either shoulder during 
active service and the report of May 1957 VA x-rays reflect 
that he did not have arthritis of either shoulder at that 
time.  Thus, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran had arthritis 
of either the right or left shoulder during service or that 
he had arthritis of either the right or left shoulder within 
one year of discharge from active service.

Further, although the Veteran has testified that he injured 
his right shoulder during service, service treatment records 
reflect that he sprained his left shoulder, not his right 
shoulder.  Given that immediately following service, the 
Veteran reported that he had injured his left shoulder, and 
not his right shoulder, during service, the Board will accord 
greater probative weight to the Veteran's statements that are 
more contemporaneous with the events and that were given for 
treatment purposes.  Therefore, a preponderance of the 
evidence is against a finding that the Veteran sustained any 
injury to his right shoulder during active service, but 
rather he sustained a sprain to his left shoulder during 
active service.  Consequently, the VA examiner's August 2001 
opinion relating the right shoulder disability to active 
service is based on an inaccurate fact, and will not be 
accorded any probative weight.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  While the Board may not ignore a 
medical opinion, it is certainly free to discount the 
relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).

The Board also finds that a preponderance of the evidence is 
against a finding that any currently manifested disability of 
the right or left shoulder, including arthritis, is related 
to the Veteran's active service.  In this regard, there is no 
left shoulder abnormality shown at service separation, and 
only a history of recurrent dislocation was noted in 1957.  
Further, no significant orthopedic defect was shown in 1963, 
and there is no competent probative medical evidence that 
relates any current right or left shoulder disability to the 
Veteran's active service. 

The Veteran also asserts that his left shoulder disability is 
secondary to his right shoulder disability.  However, in 
light of the analysis herein that reflects that the  
preponderance of the evidence is against service connection 
for a right shoulder disability, service connection for a 
left shoulder disability as secondary to right shoulder 
disability may not be granted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

b.  Syphilis

An October 1952 service treatment record reflects that early 
latent syphilis was found at the time of the Veteran's 
induction.  Service treatment records dated in December 1953 
reflect that the Veteran had an old healed corneal scar and 
old inactive keratitis. The diagnosis was congenital 
syphilis.  The Veteran underwent Penicillin treatment in 
December 1953 and January 1954.  The report of his September 
1954 service separation examination reflects no pertinent 
abnormality.

A March 1969 VA treatment record reflects that a spinal tap 
was within normal limits.   

Here, the record reflects that the Veteran had syphilis at 
the time of his entrance into active service.  However, there 
is no competent medical evidence indicating that his syphilis 
underwent any increase in severity during his active service.  
His treatment for syphilis during active service was in 
response to the positive finding that the Veteran had 
syphilis, rather than in response to an increase in 
disability.  Further, all of the references to corneal scars 
are that they are old and healed, and that his keratitis was 
old and inactive.  Therefore, there is no competent medical 
evidence that the Veteran's syphilis underwent any increase 
in disability during his active service.  Rather, the 
competent medical evidence reflects that his syphilis did not 
undergo an increase in disability during his active service.  
Therefore, a preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of 
syphilis.

In analyzing the claim, the Board acknowledges that the 
Veteran is competent to describe his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disability because he 
has not been shown to have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (199


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left shoulder disability has been 
received and the claim is reopened; to that extent only, the 
claim is allowed.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for chronic residuals of syphilis is 
denied.


REMAND

The Board notes that in a recent decision, the Court held in 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), that for an 
increased rating claim, section §5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant. Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The record contains a VCAA letter dated in January 2008, 
pertinent to the increased rating claim on appeal, which was 
issued in the same month that Vazquez was decided.  Thus, on 
remand, the RO should provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the Veteran with 
regard to issues of entitlement to a 
compensable evaluation for postoperative 
residuals of right inguinal hernioplasty.   
See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In particular, the letter must 
notify the Veteran that, to substantiate 
his increased rating claim for 
postoperative residuals of right inguinal 
hernioplasty,

(a) he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his service-connected 
postoperative residuals of right inguinal 
hernioplasty, and the effect that the 
worsening has on his employment and daily 
life;

(b) if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life (such as a specific measurement 
or test result), the Secretary must 
provide at least general notice of that 
requirement to him;

(c) should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and

(d) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Upon completion of the above-requested 
development, the RO should re-adjudicate 
the issue of entitlement to a compensable 
evaluation for postoperative residuals of 
right inguinal hernioplasty.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  An appropriate period of 
time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


